MONTGOMERY, Judge
(dissenting).
I respectfully dissent from the majority opinion because it permits the introduction of an artificial standard by which to determine the value of service station property, in violation of principles well established in many cases concerning varying types of property. See City of Newport Municipal Housing Commission v. Turner Advertising, Inc., Ky., 334 S.W.2d 767; Commonwealth, Department of Highways v. Smith, Ky., 358 S.W.2d 487; Commonwealth, Department of Highways v. Sherrod, Ky., 367 S.W.2d 844; Commonwealth, Department of Highways v. Eubank, Ky., 369 S.W.2d 15; Robinette v. Commonwealth, Department of Highways, Ky., 380 S.W.2d 78.
There are too many variables in determining the value of a service station to apply an artificial standard of $2.50-$4.00 per gallon of gasoline pumped per month. This standard does not refer to the profit made from pumping a gallon of gasoline or rental based thereon. The number of gallons pumped at a station can be attributed to many extraneous factors, such as management, hours of operation, whether the gasoline is sold at cut-rate prices, whether trading stamps, glassware, chances on prizes, etc., are given, and many others. A combination of these factors could well cause a high number of gallons to be pumped and at the same time cause the property to be operated at a loss, which necessarily would enter into the question of whether or not the property was valuable.
The age of the station improvements are pertinent. The improvements here were twenty-seven years old. Is the same artificial yardstick to be applied to old and new stations alike?
*573The very yardstick itself indicates its unreliability: there is a 60% variance between the $2.50 and the $4.00 limits of the yardstick. When is the $2.50 yardstick to be applied and when is the $4.00 yardstick to be applied? The court has enough woe in condemnation cases without adding this one.
For these reasons I respectfully dissent.